DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2 recites the limitation "the ratio (C2/C1) of the capacity C2 of the protective film to the capacity C2 of the gate insulating film is 0.5 or more and 1.5 or less" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. And it is not clear what is C1.
For purposes of a prompt examination the examiner reads claim 2 as following:
2. The semiconductor device according to claim 1, wherein [[a ratio (C2/C1) of [[a capacity C2 of the protective film to [[a capacity [[C1 of the gate insulating film is 0.5 or more and 1.5 or less.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the ratio (C2/C1) of the capacity C2 of the protective film to the capacity C2 of the gate insulating film is 0.5 or more and 1.5 or less" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Moreover, it is not clear what is C2 mean? Is it “capacitance” (as in [0119] and Table 1 of Applicant’s specification) or “capacity” as in claim 2? Let’s note that a dictionary definition of capacity is 
“ noun 
1.the maximum amount that something can contain.
"the capacity of the freezer is 1.1 cubic feet"
synonyms: volume, cubic measure, size, dimensions, measurements, magnitude, proportions, amplitude, room, space, extent, range, scope, compass
2.the amount that something can produce.
"the company aimed to double its electricity-generating capacity"
3.a specified role or position.” (see at https://www.google.com/search?hl=en&source=hp&biw=&bih=&q=capacity&btnG=Google+Search&iflsig=AJiK0e8AAAAAYnFLseFc7x4XaELOvWDg3fQmDSBuMhLX&gbv=2 ).
In any case , it is not clear what is C1 in claim 2.
Claims 3-6 are rejected as being dependent on the rejected claim 2. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al., US 2012/0175618 (corresponding to US 8,901.562).
In re Claim 1. Yamada discloses a semiconductor device 11B (Fig. 4) comprising: a gate electrode 120A on a substrate 11; a gate insulating film 129 on the gate electrode 120A; an oxide semiconductor film 126 via the gate insulating film 129 on the gate electrode 120A; a source electrode (left 128) and a drain electrode (right 128)  on the oxide semiconductor film 126; a protective film 130 provided on the source electrode (left 128) and the drain electrode right 128); and a conductive layer 120B provided on the protective film 160 and overlapped on the oxide semiconductor layer 126, wherein the protective film 130 includes a first silicon oxide film 130A and a first silicon nitride film 130B, the first oxide film 130A is in contact with the oxide semiconductor layer 126 (Fig. 5), the gate insulating film 129 includes a second silicon nitride film 129A and a second silicon oxide film 129B, the second silicon oxide film 129B is in contact with the oxide semiconductor layer 126, the oxide semiconductor layer 126 has a first region 126a (Fig. 4) located between the source electrode (left 128) and the drain electrode (right 128) in a plan view, and a part of the first region 126a overlaps the conductive layer 120B (Figs. 4 and 5; [0057 -0066]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2- 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claim 1 above.
In re Claim 2, Yamada discloses the semiconductor device according to claim 1, wherein [[a ratio (C2/C1) of [[a capacity (volume) C2 of the protective film 130 to [[a capacity (volume)  [[C1 of the gate insulating film 129 is 1 (Fig. 4) that is within claimed range of 0.5 or more and 1.5 or less therefore anticipates the range (MPEP2131.II.1).
In re Claim 3, Yamada discloses the semiconductor device according to claim 2, wherein an area of the conductive layer 120B overlaps 0.4 or more with respect to an area of the first region 126a (Fig. 4).
In re Claim 4, Yamada discloses all limitations of claim 4 except for that the conductive layer 120B overlaps one of the source electrode (left 128) and the drain electrode (right 128), does not overlap the other of the source electrode (left 128) and the drain electrode (right 128).
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of reduction of the shift in the threshold voltage (See, for example, Yamada’s [007]);
(2) There had been a finite number (only three) of identified, predictable potential solutions to the recognized problem, namely:
I. the conductive layer 120B overlaps one of the source electrode (left 128) and the drain electrode (right 128), does not overlap the other of the source electrode (left 128) and the drain electrode (right 128);
II. the conductive layer 120B overlaps both the source electrode (left 128) and the drain electrode (right 128);
III. the conductive layer 120B does not overlaps the source electrode (left 128) and the drain electrode (right 128);
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the device of Yamada successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to try the semiconductor device wherein the conductive layer 120B overlaps one of the source electrode (left 128) and the drain electrode (right 128), does not overlap the other of the source electrode (left 128) and the drain electrode (right 128).

In re Claim 5, Yamada discloses the semiconductor device according to claim 3, wherein the conductive layer 120B does not overlap both the source electrode (left 128) and the drain electrode (right 128) (Fig.4).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada as applied to claim 3 above, and further in view of Yamazaki et al., US 2017/0243981 (corresponding to US 9,876,118).
In re Claim 6, Yamada discloses all limitations of claim 6 except for that the conductive layer 120B overlaps both the source electrode (left 128) and the drain electrode (right 128) (Fig. 4).
Yamazaki teaches a semiconductor device comprising: a gate electrode 13 on a substrate 11 (Fig. 1B); a gate insulating film 15 on the gate electrode 13; an oxide semiconductor film 17 via the gate insulating film 15 on the gate electrode 13; a source electrode 19 and a drain electrode 20 on the oxide semiconductor film 17: a protective film 28 provided on the source electrode 19 and the drain electrode 20; and a conductive layer 31 provided on the protective film 28 and overlapped on the oxide semiconductor layer 17, wherein the protective film 28 includes a first silicon oxide film 23 and a first silicon nitride film 27, the first oxide film 23 is in contact with the oxide semiconductor layer 17, the oxide semiconductor layer 17 has a first region (a central portion of 17) located between the source electrode 19 and the drain electrode 20 in a plan view, and a part of the first region (the central portion of 17) overlaps the conductive layer 31 wherein the conductive layer 31 overlaps both the source electrode 19  and the drain electrode 20) (Fig. 1A) (Figs. 1; [0066 – 0077]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute Yamada’s semiconductor device with Yamazaki’s semiconductor device, to provide excellent electrical characteristics as taught by Yamazaki ([0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893